Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s amendment
	Applicant’s amendment filed 12/16/2020 has been received and entered.  Claims 1, 8, 15 have been amended, claims 6, 13 and 20 have been cancelled and claims 21-23 have been added.
Claims 1-5, 7-12, 14-19, 21-23 are pending.

Election/Restriction
In the first action, the restriction requirement was withdrawn.
Newly ad 21-23 are dependent on examined claims and are found to be consistent with the elected invention.
Claims 1-5, 7-12, 14-19, 21-23, drawn to a computer implemented method of correlating variant in DNA to virus sequences, drawn to a computer readable medium to implement a method analyzing read data and virus sequences, and drawn to a computer system to analyze read data and virus sequences, are currently under examination.

Priority
	This application filed 11/15/2016 makes no claim of priority.
No comment has been made by Applicants regarding the summary of priority.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5, 7-12, 14-19 stand and newly added claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim Analysis
The claims have been amended and still are generally directed to a method for evaluating the genome of patient for variants and correlating an identified variant with a viral sequence.  More specifically, the steps require receiving sequence reads, assembling them and by alignment to a reference genome identify ‘at least one variant’, then comparing any identified variant to a virus reference database to compute and correlate the variant to a virus reference sequence that may be identified, and based on the virus identified provide treatment options.  The claims have been amended to more specifically indicate that the location of the read is not known before the assembly step.  The specification does not provide a specific means for assembly and generally provides assembly among the reads or with and relative to a reference sequence.  The specification provides that a ‘variant’ is any difference between the assembled sequence and any reference, (see [0019] teaching “the VDS will assemble them. For a first example, a DNA read has AGGA while the reference sequence has ACGA, although AGGA and ACGA are not exactly the same, the VDS may align the AGGA in the read with the ACGA in the reference sequence because only the second character is different and the remaining three characters are the same (in this case, the variant character may be due to a known genomic difference that can occur between various individuals)”), and does not provide how common variations such as alleles, SNPs,… among individuals would be excluded.  Of the variants identified, the variants 
“Based on the correlation matrix, the diversity set analysis engine 330 can determine virus(es) the patient has been exposed to/infected with, and send the information about the determination to the user interface 302.”

which appears to analyze sequences identified/determined not to be normally present in the reference as a variant, in this case identified as a variant as a possible viral sequence, and compare them/variant to other reference databases containing a viral sequence, in this case given the general nature of the claims for databases with viral sequences.  Also, it is noted that claim 1 has been amended to have a final step for “providing treatment options based on the at least one determined virus”.  Support for the term “treatment” is found three time in the specification which provides:
[0023] In some implementations, viral reference sequences of known viruses can be 
stored in a database or other type of repository. To reduce computational complexity, instead of parsing an entire sample DNA sequence (or the entire set of reads) and comparing to known virus reference sequences, the VDS only compares variants identified at step 108 to the known virus reference sequences. A human DNA sequence contains about 3.2 billion DNA base pairs, whereas an influenza DNA sequence has only about 13,500 DNA base pairs. By comparing the variants to the virus reference sequences, the VDS only needs to perform DNA string comparisons on the order of a couple thousand base pairs. 
[0024] At step 112, the VDS performs a diversity set analysis. For example, the VDS can use the results from the previous steps, such as the correlation matrix from step 110, to assist the patient's physician to identify possible treatment options. For example, the VDS can determine probable virus(es) the patient has been exposed to/infected by based on the correlation matrix. In some implementations, the identified treatment option is persisted in the VDS so that this information may be used for future analysis. From step 112, method 100 stops. 

[0026] Read alignment 206 obtains the sample unaligned reads 204 (for example, unaligned DNA reads of a patient's sample obtained at step 104 of FIG. 1) and used human reference genome 208. Based on the used human reference genome 208, read alignment 206 aligns the sample unaligned reads 204 against the human reference genome 208 (as explained in step 106 of FIG. 1). Read alignment 206 sends the aligned reads to variant calling 210 

 [0028] Based on the identified variants 212 and virus reference sequences 216, quality 
analysis and annotation 214 compares each variant to each virus reference sequence and determines a correlation matrix between the variants and the virus sequences (as explained in step 110 of FIG. 1). Quality analysis and annotation 214 sends the correlation matrix to diversity set analysis 218 which assists the patient's physician to identify possible treatment options (as explained in step 112 of FIG. 1).

It is noted that the specification provides no detail guidance for treatment, nor means to provide a correlation between a virus that is identified and any form of treatment.  Moreover, the specification does not appear to provide that this is an active physical step performed by a physician, merely possible instructions or guidance based on the virus identified if any were known in the art.
Response to Applicants arguments
	Applicants provide a summary of claim 1, noting that there was a general agreement that aligning claims with improvements in data analysis would overcome the 101.  Providing support of the specification, Applicants assert that under prong 1 that the clams as amended cannot be practiced in one’s mind or on paper.

Under prong 2, Applicants argue that the there is a practical application of the judicial exception through providing treatment options consistent with a viral sequence if identified.

The claim amendments and Applicants’ arguments have been fully considered, but not found persuasive.  While the support for the amendments in the specification is acknowledged, it does not appear that the amendments align with any evidence of improvement, nor that they are adequately complex that they couldn’t be performed in one’s mind given the breadth of the claims.  Portions of the specification have been discussed, however as broadly set forth the claims provide for steps that can be practiced on paper or in one’s mind for the steps of assessment of similarities or differences of a sequence and comparison of differences of known viral sequences.  As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception, and claim limitations that are consistent with the argument.  Therefore, for the reasons above and of record the rejection is maintained.
Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an 

Previous rejection of record
For step 1 of the 101 analysis, the claims are found to be directed to the statutory category of a computer implemented methods of evaluating sequence data, as well as medium and systems with directions to implement the method as amended.  As amended, the claims now require the use of one or more processors of a virus detection system, and that the medium (set forth in claim 8) provides that the method are a listing of instructions for the system.  I
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for the analysis and comparison of sequence read data.   The step of aligning and comparing sequence to arrive at the identification of related sequences are instructional steps.  In view of the art of record and general guidance of the specification, the claim requires computing similarity scores based on homology and determine a potential variant related to a viral sequence.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case there is no required complexity of the data be compared and appears that it could be performed on paper in 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element beyond receiving data for a computer implemented analysis of the data.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of simply obtaining and receiving sequence data, and possibly providing advice to a physician for treatment.  As such, the claims do not provide for any additional element to consider under step 2B.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant 
Applicants have argued previously that the amendments to the claims are not directed to a judicial exception, integrate the recited judicial exception into a practical application of treatment, and provide for a technical solution by reducing computational complexity.  The claim amendments and Applicant’s arguments have been fully considered, but not found persuasive.
The claim amendments are noted and have been evaluated above and found to be directed to a judicial exception as further steps of analysis in step 2A.  The support in the specification for analysis of ‘a couple thousand base pairs’ is acknowledged, however this is not a requirement of the claims.  Moreover, it is unclear how or why the comparison of even a thousand base pairs could not be performed on paper with one’s mind since it requires simply alignment of AGT or C to a reference.  While the use of a computer can accelerate the process, the comparison and alignment appears to be a simple process.  While databases can comprise millions of sequences, the present claims do not set forth or require such limitations, and claim 1 for example sets forth the limitation of ‘a portion of a DNA sequence of a patient’ which clearly provides for a great breadth of smaller fragments or small reads that are analyzed, and is not consistent with the arguments set forth.
The claims as amended do not appear to provide for an additional element to evaluate under prong 2, and do not appear to provide for a practical application of the judicial exception.  Further, with respect to arguments that the claims reduce the complexity of data analysis, it is noted that the claims do not require any necessary complexity nor amount of read data being analyzed, nor the size of the reference data being analyzed, and appear to be inconsistent with Applicants position and arguments for the claims providing an improvement.  Moreover, it 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
As noted in Applicants remarks, during the interview examiner noted that in preparation additional references were identified that appeared relevant to the claimed subject matter.  A brief summary is provided.  
Large scale comparison of non-human sequences in human sequencing data. Genomics 104 (2014) 453-458;   Tae is noted that for the analysis and comparison of patient samples to non human reference databases and for the identification of other types of sequence reads in the data, including the presence of viral sequences (see fig 1), including EBV, HPV and adenoviral sequences (see  fig 3 and 4).
-Chen et al. VirusSeq: software to identify viruses and their integration sites using next-generation sequencing of human cancer tissue. Bioinformatics Vol. 29 no. 2 2013, pages 266-267;  Chen is provided to demonstrate that programs were known and used to identify viral insertion points in NGS data, providing evidence that viral sequences were present in read data and that programs to parse human and viral sequences relative to reference databases were known.
-Derse et al. Human T-Cell Leukemia Virus Type 1 Integration Target Sites in the Human Genome: Comparison with Those of Other Retroviruses. Journal of Virology, June 2007, p. 6731-6741; like Chen, Derse provide evidence that viral sequences were known to insert into the human genome and that assessment of the human and viral sequences could be used to identify viral sequences and insertion points in the human genome. Application Viewer 4.2.0.154

Previously, Wang et al. (2015) was noted to provide for further evidence that analysis of reference genomes and analysis of fragments that are ‘discordant’ can be further analyzed as viral reads to detect integration and possible defects as a consequence of the integration; and Thorburn et al (2015) who provides evidence that viral sequences can be analyzed for the treatment and typing of respiratory infections, including viral pathogens.  As noted previously, integration of some viral sequences into a host genome (or that could be detected peripherally as a vestige) was a known phenomenon, and was an active area of research to associate the virus with possible disease progression.  For example Wang et al (2013) VirusFinder: Software for Efficient and Accurate Detection of Viruses and Their Integration Sites in Host Genomes through Next Generation Sequencing Data. PLoS ONE 8(5): e64465. doi:10.1371/journal.pone.0064465) provides evidence that virus sequences are present in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Joseph Woitach/Primary Examiner, Art Unit 1631